                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

NEIL GILMOUR, III, as trustee for the             §
GRANTOR TRUSTS, et al.,                           §
                                                  §
        Plaintiffs,                               §
                                                  §   ACTION NO. 4:19-CV-160
v.                                                §   JUDGE MAZZANT/JUDGE JOHNSON
                                                  §
                                                  §
BLUE CROSS AND BLUE SHIELD OF                     §
ALABAMA, et al.,                                  §
                                                  §
        Defendants.                               §


                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On May 16, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #229) that Plaintiffs Neil Gilmour, acting as Trustee for the Grantor Trusts of Victory

Medical Center Craig Ranch, LP, Victory Medical Center Landmark, LP, Victory Medical Center

Mid-Cities, LP, Victory Medical Center Plano, LP, Victory Medical Center Southcross, LP,

Victory Medical Center Beaumont, LP, Victory Parent Company, LLC, and Victory Surgical

Hospital East Houston, LP’s (collectively, “Plaintiffs”) Notice of Dismissal with Prejudice as to

Defendant Lifetime Healthcare, Inc. d/b/a Excellus Blue Cross Blue Shield (the “Notice”) (Dkt.

#228) be GRANTED.

       Having received the Report of the United States Magistrate Judge, and no objections

thereto having been timely filed, the Court is of the opinion that the findings and conclusions of

the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and
. conclusions of the Court. Therefore, the Notice (Dkt. #211) is GRANTED. Plaintiffs’ claims

  against Defendant Lifetime Healthcare, Inc. d/b/a Excellus Blue Cross Blue Shield are hereby

  DISMISSED WITH PREJUDICE.

         IT IS SO ORDERED.

          SIGNED this 3rd day of June, 2019.




                                      ___________________________________
                                      AMOS L. MAZZANT
                                      UNITED STATES DISTRICT JUDGE




                                               2
